Thompson, Ch. J.,
dissented. The facts upon which the jury founded their verdict against the prisoner, are not before this court: nor was it necessary that they should be, for if the’ verdict was not warranted by the evidence, application should have been made to the court of Oyer and Terminer for a new trial. The broad question, therefore, submitted to this court, is, whether property lost in the highway can, under any circumstances, be the subject of a larceny. It was put to the jury to say, whether the prisoner formed the intention of stealing, when .he first found and took the trunk, and, by their verdict, they have found, that the felonious intent accompanied the first taking. The prisoner must, therefore, be deemed to have been properly •convicted, unless, by the law of the land, property lost cannot be the subject of larceny.
In most of the elementary writers on criminal law, we find this general proposition laid down, that if one lose his goods, and another find them, though he convert thorn, animo furandi, to his own use, yet it is no larceny. This, as a general rule, is undoubtedly true; but it necessarily implies, that the finder acts bonafde, with ah intention to take and keep the goods for the right owner when he shall be ascertained ; and when such is. the object and intention with which lost goods are taken up, no subsequent felonious design will convert such taking into a larceny. That the rule is so to be understood, is very evident from the reason that is assigned for it, to wit, that the first taking was lawful; but if the first taking was with the fraudulent intention of depriving the owner of his property,^ such taking cannot be said to be lawful. It is the intention with which the act is done that gives its character. For this reason, though, in general, he who has a possession of any thing on delivery by the *300owner, cannot commit felony thereof; yet this must be under-s*-°°d °nly as applying to cases where such possession is not obtained by fraud, and with a felonious intent. For it is a well settled rule, that if the circumstances under which goods are obtained, from the owner, by delivery, were such as to warrant the conclusion, that it was done with intent to steal, such taking amounts to felony, (2 East, C. L., 605.) As where one hires a horse on pretence of taking a journey ; but, in truth, with intent to steal him, this is larceny. So, where a carrier severs part of the goods from the rest, with intent to convert them to his own use, he is guilty of larceny, for, say the books, he is as much guilty of á trespass against the virtual possession of the owner, by such second taking, as if the act had been done by a mere stranger, (2 East, C. L. 554.) Possession, obtained by fraud, amounts to a tortious taking, in the same degree, as if taken without any delivery at all from the owner. Mr. East, after referring to, and stating a number of cases on this subject, (2 East, C. L. 693.,) lays down this general rule, that if a person obtain the goods of another, by a lawful delivery, without fraud, although he afterwards convert them to his own use, he cannot be guilty of felony. But if such delivery be obtained by any fraud, and with intent to steal, the delivery, in fact, by the owner, will not pass the legal possession, so as to save the party from the guilt of felony.
If the obtaining of goods by delivery from the actual possession of the owner, by fraud, and with intent to steal, be larceny, no good reason can be assigned why the taking of goods from the constructive possession of the owner, with the like intent, should not be deemed larceny. The owner by losing his goods is not devested of the propertyand his general property draws after it the possession. So that the goods, although found, are, in judgment of law, taken from the possession of the owner. There can be no doubt that trespass might be maintained for a fraudulent taking and conversion of goods found in the highway. No difficulty, therefore, arises from the rule laid down in the books, that every felony includes a trespass. Wherever actual possession is gained by fraudulent means, and with a fraudulent intent, the constructive possession, in judgment of law, still remains in the owner. As if A. steals goods from B. who had stolen them from C., A. may be charged with stealing them from C., the real owner, because the possession, in fact, *301which B. had, being fraudulent in judgment of law, both the possession and property always continued in C. (Hawk. P. C. ch. 33. sec. 9.) The very definition of simple larceny is, the wrongful or fraudulent taking and carrying away by any person the mere personal goods of another, from any place, with the felonious intent to convert them to his (the taker’s) own use, and make them his own property, without the consent of the. owner, (2 East, C. L. 553.)
The place, therefore, where the goods are taken is immaterial. It is the fraudulent and felonious intent which constitutes the crime ; and it is worthy of observation, that where we find the rule first laid down by Lord Coke, (3 Inst. 107.) that he who finds goods lost, and converts them, animo furandi, is not guilty of larceny, it is accompanied with reference to treasure-trove, waifs, strays, and wrecks, which were considered, bona .vacantia, and, by the law of nature, belonged to the first occupant or finder, (1 Bl. Com. 299.) The rule, probably, grew out of the notion that such goods could not be the subject of a larceny. But there can be no ground for applying any of the rules of law applicable to such property to goods lost under the circumstances of this case, where not only the property, but the constructive possession of the owner still remained unaltered by the losing. It is very evident that Mr. East means to confine the defence to cases where no fraudulent design accompanied the first taking, for he says (2 East, C. L. 665.) the finder may give in evidence, that he endeavoured to discover the true owner, and kept the goods till it might reasonably be supposed that he could not be found, or that he made known his acquisition, so that he might make himself responsible for the value in case he should be called upon by the owner, for the purpose of rebutting the implication of a felonious taking and conversion. If he had meant to be understood, that under no circumstances could goods lost be the subject of a larceny, it would be useless, if not absurd, to say, evidence might be received to rebut a felonious taking; which, according to the argument on the part of the prisoner, did not, nor could not exist. Upon the whole, therefore, although upon the trial of the prisoner, I had some doubts upon this question; yet, from an attentive examination of the law, I am persuaded that the rule under which the prisoner claims to be discharged, has been ■misapplied to his case i and that the jury having found that the *302orig~na1 taking of the goods was with a fraudulent and fe~onio~s intent, judgment ought to be given against the prisoner.
Prisoner discharged.